DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-34 are pending. The amendment filed on 05/30/2022 has been entered. Claims 19-20, 24-34 are withdrawn. Claims 14-18, 21-23 are under consideration.
Priority
This application claims the benefit of and priority to U.S. patent application 15/267,082, filed on September 15, 2016 and issued as U.S. patent 10, 429,378 on October 01, 2019, which claims priority to U.S. Provisional Patent Application No. 62/218,719, filed on Sep. 15, 2015, and U.S. Provisional Patent Application No. 62/294,646, filed on February 12, 2016. Therefore, instant application is accorded priority to September 15, 2015.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendment.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 14-18, 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in view of applicant’s amendment . 
New/Information Disclosure Statement


The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Specifically, pages 5557 contain a list of multiple numbered references, and while some appear to be listed in the IDS provided, a one to one comparison of the listings has not been made by the examiner. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
New/Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-18, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the phrase “a transdifferentiated human preadipocyte having ectopic viral expression of Oct4, wherein the transdifferentiated human preadipocyte produces glucagon”. However, it is not clear what are the structural limitations of a transdifferentiated human preadipocyte having ectopic viral expression of Oct4, distinguished from the transdifferentiated human preadipocyte that produces glucagon which renders the claim indefinite.  
The claim is considered indefinite because the scope of the claim to achieve the functional property of a population of transdifferentiated human preadipocytes having ectopic viral expression of Oct4 to be distinguished from a population of the transdifferentiated human preadipocyte produces glucagon cannot be determined. 
It is not clear what is the starting cell that is transdiffentiated into transdifferentiated human preadipocyte having ectopic viral expression of Oct4 since the claimed transdifferentiated human preadipocyte having ectopic viral expression of Oct4 already produces glucagon. It is not clear how to identify the transdifferentiated human preadipocyte having ectopic viral expression of Oct4 from a mixed population of transdifferentiated human preadipocyte having ectopic viral expression of Oct4 from the transdifferentiated human preadipocyte not having ectopic viral expression of Oct4.
The lack of specific structure(s) associated with a generic phrase that is itself based in a functional outcome recited in the claim indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any structure to achieve those results) is unclear. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), or 112 second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Based on the BRI analysis the specification there is no indication of an original population of cells “a transdifferentiated human preadipocyte having ectopic viral expression of Oct4” can be distinguished   for a final population of cells “transdifferentiated human preadipocyte produces glucagon”. The instant specification makes clear that the staring population is a human preadipocyte and the final population is a human pancreatic cell expressing pancreatic cell markers. (see specification “that ectopic expression of Oct4 alone is sufficient to induce transdifferentiation of human preadipocytes into glucagon expressing pancreatic  cells (p 53, lines 34-35 bridge p 54 lines 1-4). It is not clear how to identify the transdifferentiated human preadipocyte having ectopic viral expression of Oct4 from a mixed population of transdifferentiated human preadipocyte having ectopic viral expression of Oct4 from the transdifferentiated human preadipocyte not having ectopic viral expression of Oct4.

A person of ordinary skill in the art at the time of the instant invention would have been unable to ascertain the intended meaning of Applicant's phrase, " transdifferentiated human preadipocytes having ectopic viral expression of Oct4 from the transdifferentiated human preadipocyte produces glucagon " because said phrase is undefined in the specification. 
During prosecution, the applicant may overcome a rejection by providing evidence that the meaning of the phrase can be ascertained by one of ordinary skill in the art when reading the disclosure, or by amending the claim to recite the starting cell population of human preadipocytes and the final cell population of transdifferentiated human pancreatic cell.
Claim 14 recites the term “having”. The metes and bounds of claim 14 that is directed to open term “having" could not be ascertained. The claims recites inventions in multiple transdifferentiated human preadipocytes having multiple ectopic viral expression including ectopic viral expression of Oct4, which is unclear to the extent the metes and bounds of various transdifferentiated human preadipocytes including multiple ectopic viral expression of markers could not ascertained. It is relevant to point out that “If a claim is amenable to two or more plausible construction, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite and §112, ¶ 2. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel). 
Based on the BRI analysis the specification there is no indication of a population of transdifferentiated human preadipocyte having ectopic viral expression other than transdifferentiating and reprogramming of human preadipocytes to pancreatic alpha cells by Oct4 lentiviral overexpression (p 2, fig 12). The instant specification makes clear that the staring population is a human preadipocyte and the final population is a human pancreatic cell expressing pancreatic cell markers “that ectopic expression of Oct4 alone is sufficient to induce transdifferentiating of human preadipocytes into glucagon expressing pancreatic  cells (p 53, lines 34-35 bridge p 54 lines 1-4). Clearly, in order to determine whether a transdifferentiated human preadipocyte having ectopic viral expression of Oct4 or more ectopic viral expression, one of ordinary skill in the art would have to know if there is an association of the ectopic viral expression of Oct4 or more ectopic viral expression. 
Claims 13-18, 21-23 are rejected for the same reason as claim q because they depend from claim 14 and fail to remedy the indefiniteness of claim 14.
Examiner’s Comment
Applicant is encouraged to contact the Examiner to discuss amendments that may place the application in condition for allowance before filing a response to this Office Action.
Should applicant amend the claim 14 to incorporate claim 15 instant rejection would be overcome pending further consideration. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632